683 S.E.2d 703 (2009)
STATE of North Carolina
v.
Darrick Jerome MYERS.
No. 519P06-2.
Supreme Court of North Carolina.
August 27, 2009.
Darrick Jerome Myers, Pro Se.
Linda Kimbell, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 29th of July 2009 in this *704 matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th of August 2009."